Citation Nr: 1823510	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to an initial rating in excess of 70 percent for major depression, without psychotic features.

5.  Entitlement to an effective date earlier than June 20, 2011 for the award of service connection for major depression, without psychotic features.  


REPRESENTATION

Veteran represented by:	Tara R. Goffney, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1994 and from March 2001 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2012 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In the August 2012 rating decision, the RO denied service connection for a TBI and a psychiatric condition.  Additionally, the previous denial of service connection for a low back disability was confirmed and continued.  Subsequently, service connection for major depression was awarded in the June 2014 rating decision and a 70 percent disability rating was assigned, effective June 30, 2011.  

The issues of entitlement to service connection for a low back disability and a TBI and entitlement to an initial rating in excess of 70 percent for major depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied service connection for a low back disability.  Although the Veteran filed a timely notice of disagreement in June 1995 and a Statement of the Case was subsequently issued, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

2.  The evidence received since the final October 1994 rating decision denying service connection for a low back disability includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  

3.  The Veteran's claim of service connection for a psychiatric disorder was received by VA on June 20, 2011.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying the claim of service connection for a low back disability is final.  38 U.S.C. § 4004(b) (1994); 38 C.F.R. § 19.104 (1994).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a low back disability.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an effective date earlier than June 20, 2011 for the award of service connection for major depression have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Petition to Reopen the Claim of Service Connection for a Low Back Disability

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


Factual Background and Analysis

The Veteran's claim of service connection for a low back disability was initially denied in an October 1994 rating decision because the service treatment records did not demonstrate a combination of manifestations sufficient to establish chronicity as opposed to isolated findings or an acute condition.  Further, there was no evidence to contradict the military separation examination finding no evidence of a back disorder.

The Veteran was notified of the decision and his appellate rights in a November 1994 letter.  In June 1995, the Veteran filed a notice of disagreement.  The RO issued a Statement of the Case in June 1995.  However, the Veteran did not submit a substantive appeal and no new and material evidence was received.  Thus, the RO's October 1994 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.1103 (2008).  

The Veteran now seeks to reopen the previously denied claim of service connection for a low back disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

The only evidence of record at the time of the October 1994 rating decision was the Veteran's service treatment records.

The additional evidence received since the final October 1994 rating decision includes post-service medical records demonstrating treatment for back pain and lay statements from the Veteran reporting continued back pain since service.  Also of record is the report of a November 2011 VA examination noting a diagnosis of a low back strain.

The Board has carefully considered the record, with particular attention to the additional evidence received since the final October 1994 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim of service connection for a low back disability.  In this regard, the previous claim was denied because the Veteran's service treatment records did not establish a chronic disability.  Further, there was no evidence of a back disorder.  As detailed herein, the evidence subsequent to the October 1994 rating decision includes lay statements from the Veteran reporting back pain since service and the report of a November 2011 VA examination noting a diagnosis of low back strain.  The Board finds that this evidence, when presumed credible, relates to an unestablished fact necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the Veteran's low back disability is related to active service.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a low back disability disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefit sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

Earlier Effective Date for the Award of Service Connection for Major Depression

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151.  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Under 38 C.F.R. § 3.157(b)(1), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran asserts that an effective date prior to June 20, 2011 is warranted for the award of service connection for major depression.  Specifically, he contends that the effective date should be June 27, 1994.

The Board observes that in June 1994, the Veteran filed a claim of service connection for a back injury and any other condition found in his service treatment records.  

A review of service treatment records for the Veteran's period of service from May 1990 to June 1994 does not note a diagnosis of any psychiatric disability.  The Board observes although alcohol use was noted at the time of the March 1994 military separation examination, there was no clinical finding of a psychiatric condition.  Further, in the accompanying report of medical history, the Veteran denied depression or excessive worry.  

The Veteran's claim of service connection for a psychiatric disability was received on June 20, 2011.  

In the June 2014 rating decision, the RO granted service connection for major depression and a 70 percent disability rating was assigned, effective June 20, 2011. 

In the March 2016 substantive appeal, the Veteran's representative, argued that the Veteran's initial claim of service connection for a psychiatric disability was filed on June 27, 1994.  She asserted that the claim for "any other conditions found in my service medical records" remains pending.  She contended that the June 1994 Form 21-526 was clearly a written application which specified the benefits sought.  She further argued that the Veteran's service treatment records showed numerous symptoms and markers of the underlying disability, which included but was not limited to, reports and records pertaining to alcoholism, documented absences from duty assignments, and diminished changes in the Veteran's attitude.  She contended that these symptoms were all markers of PTSD, and the VA, in its duty to assist, is obligated to determine whether the symptoms and markers identified in the service records identify a particular disability.  She alleges that the Veteran's service records infer a diagnosis of PTSD.  In support of the claim, she referenced the report of a July 2012 VA examination in which the examiner noted the Veteran's heavy use of alcohol during service and a May 2001 Navy assessment which reflected heavy alcohol use since the age of 19.  

In the alternative she argues that new service treatment records were added to the claims in 2001 while the Veteran was a member of the National Guard.  

After reviewing both the law and the facts set forth above, the Board finds that an effective date prior to June 20, 2011 for the award of service connection for major depression not warranted.  

The Veteran's claim of service connection for a psychiatric disability was received on June 20, 2011.  Neither the Veteran, nor his attorney, submitted any written correspondence which could be construed as a formal or informal claim of service connection for a psychiatric disability prior to June 20, 2011.

In reaching this finding, the Board acknowledges the Veteran's and his representative's argument that the June 1994 claim, which included a claim for any other condition found in the service treatment records, should also be construed as a claim of service connection for a psychiatric disability.  In support of this contention, the Veteran's representative asserted that the Veteran exhibited symptoms of a psychiatric disorder during his period of service from May 1990 to June 1994, which was documented in service treatment records.  She also noted that the July 2012 VA examiner documented that the Veteran's heavy alcohol use during service.  However, the Veteran did not specifically request service connection for a psychiatric disability at the time of the October 1994 claim and the service treatment records contained no reference to a psychiatric disability.  While there was a positive finding for alcohol use at the time of the March 1994 military separation examination, there was no clinical finding of a psychiatric condition during that period of service.  Additionally, the Veteran specifically denied depression or excessive worry in the separation report of medical history and failed to report any other psychiatric symptoms.  Thus, there is no indication that he intended to apply for service connection for a psychiatric disability.  

With regard to the Veteran's representative's contention that records in 2001 showed a psychiatric disability, such records are not applicable to the June 1994 claim.  In this regard, the records are reflective of a psychiatric condition assessed during the period of service from March 2001 July 2001, 5 years after the Veteran's June 1994 claim.  Such records were not available at that time of the June 1994 claim.  

To the extent that the Veteran and his representative assert that the Veteran's service medical records are an informal claim of service connection, the Board notes that although the date of a VA or service department hospitalization or examination may be accepted as an informal claim in some instances, that regulation is not applicable to original service connection claims, as is the case here.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see also MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical had not previously been determined to be service-connected).  Thus, such records are insufficient to establish an application for service connection.  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where Veteran had not been granted service connection, mere receipt of medical records could not be construed as informal claim). 

In sum, the record does not indicate that the Veteran submitted a claim for service connection for a psychiatric disability prior to June 20, 2011, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Therefore, the Board finds that there is simply no legal basis upon which to award an effective date earlier than June 20, 2011.  Thus, the appeal for an earlier effective for the grant of service connection for a major depression must be denied. 


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a low back disability is granted.

Entitlement to an effective day earlier than June 20, 2011 for the award of service connection for major depression, without psychotic features is denied.  


REMAND

Major Depression

The Board notes that after the RO last considered this claim in the January 2016 statement of the case, and before this matter was certified to the Board, a significant amount of additional relevant VA treatment records were added to the claims file.  However, a Supplemental Statement of the Case has not been issued.  38 C.F.R. § 19.31, 19.37 (2017).

TBI

The Veteran asserts that service connection for a TBI is warranted.  

In an August 2014 statement in support of claim, the Veteran identified 4 instances of head injury and/or loss of consciousness which he claims occurred during active service.  He stated that in July 1990, he was hit in the right side of the head and knocked unconscious during a hand-to-hand combat exercise during basic training.  He was not seen by a medic following the incident.  In March 1991, he hit his head on the windshield while riding in a Humvee.  He was informed that medical treatment was unnecessary.  In August 1993, there was a training incident while setting up claymore mines.  Specifically, his commander daisy-chained several mines together in front of his bunker during a field training.  The mines went off unexpectedly while running for cover in the bunker.  He reported that he was unconscious for 3 hours.  There is no indication that he sought medical treatment following the incident.  Lastly, in August 1993, a Bradley Fighting Vehicle he was riding in went off a 15 foot cliff and landed upside down.  He stated that he was "knocked out" for a period of time.  He was taken to triage.  It was later discovered that 2 soldiers died and that about 8 others were injured.  The Veteran reported that he suffered nausea and headaches following each incident.

The Board observes that the service treatment records do not show treatment for a concussion or TBI during service.  Notwithstanding, in support of the August 1993 Bradley Fighting Vehicle incident, the Veteran provided an article which noted that 2 soldiers were killed and 11 were injured when their three tank-like vehicles plunged over a 15 foot cliff during a training exercise.  The article indicates that the soldiers were from the 24th Infantry Division at Fort Stewart, Georgia.  Additionally, the 11 injured soldiers were admitted to the Weed Army Community Hospital at Fort Irwin.  

The record available to the Board does not show that the AOJ made efforts to verify that the Veteran was involved in the August 1993 motor vehicle accident.  On remand, efforts should be made to obtain medical records related to the August 1993 motor vehicle injury.  Additionally, efforts should be made to retrieve records regarding the Veteran's assignment to the 24th Infantry Division at Fort Stewart, Georgia and involvement in the accident.

Low Back Disability

The Veteran asserts that service connection is warranted for a low back disability.  

The Veteran was provided a VA examination in November 2011.  At that time, it was noted that the Veteran had an in-service back spasm.  The Veteran reported that upon discharge in 1994, he still had back pain.  He indicated that he just "dealt with pain."  Low back strain was assessed.  A medical opinion was not provided at that time.  

A medical opinion was provided in June 2012.  The examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, she noted that the Veteran injured his back in 1992 when picking up a mail bag while in service.  He was treated for low back pain.  There were follow-up visits in January 1992 and April 1993 with resolving back pain.  The Veteran discharged one year later with no other treatment.  No additional treatment was noted until April 2010, 16 years after injury, which does not establish a chronic condition.  She noted that minimal arthritic changes of the lower back are consistent with age.

In the substantive appeal received in August 2014, the Veteran's representative argued that the VA examiner did not consider the Veteran' s lay statements regarding back pain in service and recurrent and persistent back pain since service.  

The Board finds that the June 2012 VA medical opinion is inadequate.  In this regard, there is no indication that the examiner considered the Veteran's assertions regarding back pain since the 1992 in-service back injury.  The Board notes that examiners simply are not free to ignore lay statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, on remand, an addendum opinion must be obtained and the examiner must address the lay statement submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's service with the 24th Infantry Division at Fort Stewart, Georgia and involvement in the August 1993 motor vehicle accident.

2.  Undertake the necessary efforts to obtain any outstanding service medical records, to include records from the August 1993 motor vehicle accident from Weed Army Community Hospital at Fort Irwin.  Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile. 

All efforts to obtain outstanding medical records should be documented in the claims folder.

3.  If, and only if, additional evidence received shows that the Veteran was involved in the August 1993 motor vehicle accident, schedule the Veteran for a VA examination to determine the nature and etiology of any claimed TBI or residuals thereof.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner must identify all residuals of any TBI found on examination.  After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's TBI, or residuals thereof, was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein. 

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the examiner must discuss the Veteran's reports of an in-service TBI.  

The examiner must also discuss the medical records regarding a TBI or residuals of a TBI for the Veteran's periods of service from May 1990 to June 1994 and from March 2001 to July 2001.  Additionally, the examiner must discuss the March 2013 neuropsychological screening diagnosing post-concussion syndrome.

4.  Obtain an addendum opinion from an appropriate clinician to determine the nature and etiology of the Veteran's low back disability.  Access to records in the Veteran's electronic claims file should be made available to the physician for review in connection with his or her opinion.  An additional VA examination may be provided if deemed necessary.  

The clinician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the physician must discuss the lay contentions of record reporting continued low pain since the 1992 in-service low back injury.  Additionally, the physician must discuss service treatment records noting treatment for low pain during the Veteran's periods of service from May 1990 to June 1994 and from March 2001 to July 2001.  

5.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


